DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2018, 11/21/2019, 01/09/2020, 01/28/2020 and 2/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57(January 7, 2019) (“2019 PEG”). 
Regarding claim 1 
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
"wherein the passenger profile is generated based on …data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger; processing the passenger profile to select or to recommend a vehicle to the user;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate user profile verbally or write down on a piece of paper and indicate the vehicle driving behavior experienced by the user/passenger. In addition, a human could process passenger profile and make verbal recommendation to chose a vehicle for the end user using observation and evaluation method. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “sensor, user interface” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “retrieving a passenger profile of a user, …and presenting the vehicle in a user interface of a device of the user.,” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 2
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the vehicle is selected from a plurality of vehicles by comparing the passenger profile against vehicle capability data of a plurality of vehicles.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could make a determination and make a selection of a vehicle from plurality of vehicle using observation and evaluation method. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 3
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the passenger profile includes an acceleration pattern, a braking pattern, a distance to a neighboring vehicle, a vehicle speed on a curved section, or a combination thereof preferred by the user.”
This limitation just places restrictions on the subset comprises what the passenger profile includes and doesn't change the fact that the underlying manipulations could be mental.
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 4
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the vehicle capability data is compared against the acceleration pattern, the braking pattern, the distance to a neighboring vehicle, the vehicle speed on the curved section, or a combination thereof to select or to recommend the vehicle.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could make a comparison between the acceleration data, braking pattern etc… using observation and evaluation method. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 5
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the vehicle that is selected or recommended has the vehicle capability data that indicates the vehicle can achieve the acceleration pattern, the braking pattern, the distance to the neighboring vehicle, the vehicle speed on the curved section, or a combination thereof in the passenger profile with a minimum of excess vehicle capability among the plurality of vehicles”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could select or recommend vehicle that has the required capability data using observation and evaluation method. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 6
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“selecting or recommending multiple vehicles from among the plurality of vehicles based on determining that a single vehicle from among the plurality of vehicles is not capable of achieving the acceleration pattern, the braking pattern, the distance to the neighboring vehicle, the vehicle speed on the curved section, or a combination thereof in the passenger profile.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could select or recommend vehicle that has the required capability data using observation and evaluation method. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 7
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“deprioritizing at least one of the acceleration pattern, the braking pattern, the distance to the neighboring vehicle, the vehicle speed on the curved section, or a combination thereof for selecting or recommending the vehicle based on determining that no vehicle from among the plurality of vehicles is capable of achieving the acceleration pattern, the braking pattern, the distance to the neighboring vehicle, the vehicle speed on the curved section, or a combination thereof in the passenger profile.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could deprioritize list of vehicle data capability using ranking system and rank put high priority towards the data that he or she is interested as capable of performing in his/her mind. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 8
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the vehicle capability data includes a horse power level, an acceleration capability, a braking capability, a lateral acceleration capability, or a combination thereof.”
This limitation just places restrictions on the vehicle capability data includes and doesn't change the fact that the underlying manipulations could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 9
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the vehicle is further selected based on contextual data associated with the user, the vehicle, an expected route, a trip objective, or a combination thereof.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could choose or select contextual data associated with user using observation and evaluation method. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 10
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the vehicle that is selected or recommended is configured to operate using the passenger profile.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could choose or select or recommend contextual data associated with passenger profile. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Regarding claims 11-20
Claims 11-20 are also rejected under 101 abstract idea mental process because they are analogous claim limitations to claims 1-10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-11, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poornachandran et al. (US 2018/0089605 A1).
Regarding claim 1
Poornachandran teaches a computer-implemented method comprising: retrieving a passenger profile of a user, (para [0026] “For example, users may input a number of topical interests and other preferences. In some examples, these interests may be utilized as features input into the model to determine a match. In other examples, some of these features may be utilized when selecting the set of potential drivers (e.g., some preferences might disqualify drivers - e.g., a driver who is a smoker and a preference for non-smoking drivers).”)
wherein the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger; (para [0022-0024] “As noted, in some examples, ride sharing server 1010 may match a passenger user with a rider user based upon the user's pre-ride contexts. As previously noted, data aggregation module 1085 may receive information about the user's location, information about the user's context (either the context information itself or raw information such as raw video that is then used to determine the user's con text ), other criteria (such as the number of riders, vehicle preferences), and the like. Data aggregation module 1085 may package this information into discrete context events. Context events are packages of one or more sensor inputs that are related to a single context of the user. For example, all sensor inputs within a predetermined amount of time (e.g., the last 5 minutes) may be grouped together as a context event… Characteristic ranking and scoring module 1100 may then utilize contexts of the driver users in the candidate set and the passenger user as determined by the context determination and inference module 1080 to calculate a compatibility score between drivers in this set and the passenger's current context based upon each driver's context information and the passenger's context information… For example, previous rides, user con texts, driver contexts , driver vehicle features, and the like may be labelled with the passenger ratings and emotional responses given to those rides and used to fit the model. The system may utilize positive emotional responses as positive training data and negative emotional responses as negative data unless explicit user feedback indicates”)
processing the passenger profile to select or to recommend a vehicle to the user; (para [0019] “The ratings and privacy module may publish this score along with a user's review. In some examples, the characteristic ranking and scoring module 1100 may feed the passenger user's pre-ride context along with pre-ride contexts of nearby driver users into the machine learning model to determine a plurality of compatibility scores. The recommendation module 1090 may utilize these scores to recommend an appropriate driver to a passenger who needs a ride. For example, the recommendation module 1090 may select the driver with the highest compatibility score.”)
and presenting the vehicle in a user interface of a device of the user. (Para [0040] “Recommendation module 2090 may provide the driver user selections for one or more passenger users to the UI module 2110. In some examples, UI module 2010 may be an example embodiment of UI module 1110 of FIG.1. UI module 2110 may display or notify one or more driver users and passenger users of driver user selections through one or more user interfaces provided by the UI module 2110. UI module 2110 may provide one or more GUIs by providing one or more graphical user interface descriptors”) 

Regarding claim 2
Poornachandran teaches the method of claim 1.
Poornachandran further teaches wherein the vehicle is selected from a plurality of vehicles by comparing the passenger profile against vehicle capability data of a plurality of vehicles. (Para [0052] “At operation 4020, the system may determine a set of one or more candidate drivers. Candidate drivers may be determined based upon a set of one or more drivers that are within a predetermined geographic distance from the passenger user.” and see para [0054] “Once the compatibility scores are calculated, the system may select a driver based upon the compatibility scores at operation 4050. In some examples, the driver selected may be the driver with the highest compatibility score. At operation 4060, the system may notify the driver and passenger users of the driver assignment.)

Regarding claim 8
Poornachandran teaches the method of claim 2. 
Poornachandran further teaches wherein the vehicle capability data includes a horse power level, an acceleration capability, a braking capability, a lateral acceleration capability, or a combination thereof. (Para [0058] FIG. 6 shows a block diagram of an example computing device 6010 of a driver user or a passenger user or both according to some examples of the present disclosure. Computing device 6010 may include a mobile device (such as a smartphone, cellphone, laptop, tablet), a wearable (e.g., a smartwatch), a dash-mounted camera, a device connected to a data bus of an automobile (e.g., a device connected to an On Board Diagnostic (OBD) port, a device in communication with a controller area network bus (CANBUS)), or the like. Device 6010 may have, or be communicatively coupled to one or more sensing devices 6020. Sensing devices 6020 include: cameras, microphones, steering sensors, braking sensors, acceleration sensors, engine sensors, emissions sensors, speed sensors, airbag sensors, collision sensors, proximity sensors,”)

Regarding claim 19
Claim 19 recites analogous limitations to claim 8 and therefore is rejected on the same ground as claim 8.

Regarding claim 9
Poornachandran teaches the method of claim 1. 
Poornachandran further teaches wherein the vehicle is further selected based on contextual data associated with the user, the vehicle, an expected route, a trip objective, or a combination thereof. (Para [0054] “Once the compatibility scores are calculated, the system may select a driver based upon the compatibility scores at operation 4050. In some examples, the driver selected may be the driver with the highest compatibility score. At operation 4060, the system may notify the driver and passenger users of the driver assignment.” Examiner notes that compatible score is based on both user[corresponds to passenger] profile and driver profile as evidence by para [0019] “the characteristic ranking and scoring module 1100 may feed the passenger user's context (including emotional state) during the ride along with the context of the driver user during the ride into the machine learning model to determine a compatibility score. The ratings and privacy module may publish this score along with a user's review. In some examples, the characteristic ranking and scoring module 1100 may feed the passenger user's pre-ride context along with pre-ride contexts of nearby driver users into the machine learning model to determine a plurality of compatibility scores. The recommendation module 1090 may utilize these scores to recommend an appropriate driver to a passenger who needs a ride. For example, the recommendation module 1090 may select the driver with the highest compatibility score.”)
 Regarding claim 20
Claim 20 recites analogous limitations to claim 9 and therefore is rejected on the same ground as claim 9.

Regarding claim 10
Poornachandran teaches the method of claim 1. 
Poornachandran further teaches wherein the vehicle that is selected or recommended is configured to operate using the passenger profile. (Examiner notes that compatible score is based on both user[corresponds to passenger] profile and driver profile see para [0054] “Once the compatibility scores are calculated, the system may select a driver based upon the compatibility scores at operation 4050. In some examples, the driver selected may be the driver with the highest compatibility score. At operation 4060, the system may notify the driver and passenger users of the driver assignment.”)  

Regarding claim 11
Poornachandran teaches an apparatus comprising: at least one processor; (Processor 7002 see FIG. 7)
and at least one memory including computer program code for one or more programs, (main memory 7004 see FIG. 7)
the at least one memory and the computer program code configured to, with the at least one processor, (para [0060] “The machine 7000 may be a computing device of a passenger user , a computing device of a driver user, while only a single machine is illustrated , the term “machine" shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein, such as cloud computing, software as a service (SaaS), other computer cluster configurations”)
cause the apparatus to perform at least the following, 47Attorney Docket No.: P8937US00Patentretrieve a passenger profile of a user, (para [0026] “For example, users may input a number of topical interests and other preferences. In some examples, these interests may be utilized as features input into the model to determine a match. In other examples, some of these features may be utilized when selecting the set of potential drivers (e.g., some preferences might disqualify drivers - e.g., a driver who is a smoker and a preference for non-smoking drivers).”) (para [0026] “For example, users may input a number of topical interests and other preferences. In some examples, these interests may be utilized as features input into the model to determine a match. In other examples, some of these features may be utilized when selecting the set of potential drivers (e.g., some preferences might disqualify drivers - e.g., a driver who is a smoker and a preference for non-smoking drivers).”)
wherein the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger; (para [0022-0024] “As noted, in some examples, ride sharing server 1010 may match a passenger user with a rider user based upon the user's pre-ride contexts. As previously noted, data aggregation module 1085 may receive information about the user's location, information about the user's context (either the context information itself or raw information such as raw video that is then used to determine the user's con text ), other criteria (such as the number of riders, vehicle preferences), and the like. Data aggregation module 1085 may package this information into discrete context events. Context events are packages of one or more sensor inputs that are related to a single context of the user. For example, all sensor inputs within a predetermined amount of time (e.g., the last 5 minutes) may be grouped together as a context event… Characteristic ranking and scoring module 1100 may then utilize contexts of the driver users in the candidate set and the passenger user as determined by the context determination and inference module 1080 to calculate a compatibility score between drivers in this set and the passenger's current context based upon each driver's context information and the passenger's context information… For example, previous rides, user con texts, driver contexts, driver vehicle features, and the like may be labelled with the passenger ratings and emotional responses given to those rides and used to fit the model. The system may utilize positive emotional responses as positive training data and negative emotional responses as negative data unless explicit user feedback indicates”)
and process the passenger profile to select or to recommend a vehicle to the user, (para [0019] “The ratings and privacy module may publish this score along with a user's review. In some examples, the characteristic ranking and scoring module 1100 may feed the passenger user's pre-ride context along with pre-ride contexts of nearby driver users into the machine learning model to determine a plurality of compatibility scores. The recommendation module 1090 may utilize these scores to recommend an appropriate driver to a passenger who needs a ride. For example, the recommendation module 1090 may select the driver with the highest compatibility score.”)
 wherein the vehicle is selected from a plurality of vehicles by comparing the passenger profile against vehicle capability data of a plurality of vehicles. (Para [0052] “At operation 4020, the system may determine a set of one or more candidate drivers. Candidate drivers may be determined based upon a set of one or more drivers that are within a predetermined geographic distance from the passenger user.” and see para [0054] “Once the compatibility scores are calculated, the system may select a driver based upon the compatibility scores at operation 4050. In some examples, the driver selected may be the driver with the highest compatibility score. At operation 4060, the system may notify the driver and passenger users of the driver assignment.)


Regarding claim 16
Claim 16 recites analogous limitations to independent claim 11 and therefore is rejected on the same ground as independent claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-7, 12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (US 2018/0089605 A1) in view of Jefferies (US 2018/0091930 A1).
Regarding claim 3
Poornachandran teaches the method of claim 2. 
Poornachandran does not teach wherein the passenger profile includes an acceleration pattern, a braking pattern, a distance to a neighboring vehicle, a vehicle speed on a curved section, or a combination thereof preferred by the user.  
Jefferies teaches wherein the passenger profile includes an acceleration pattern, a braking pattern, a distance to a neighboring vehicle, a vehicle speed on a curved section, or a combination thereof preferred by the user. (Para [0167] “For example, data may be collected regarding the driver behavior resulting from monitoring and tracking the driver's habits. Data may be kept on the miles driven, the dates and times of vehicle operation, the total drive time, the start/end locations for trips and path taken, any rapid and extreme acceleration/cornering/braking, and air bag deployment. This data may be more useful in some contexts than others. For example, this data may be useful to car rental or insurance companies looking to monitor driving behavior”) 
Poornachandran and Jefferies are analogous art because they are both directed to ride sharing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have modified a method and system for enhancing ride sharing user experienced of Poornachandran to include passenger profile includes which include acceleration pattern and a braking pattern of Jefferies in order to provide useful context like driving behavior from past experienced as disclosed by Jefferies (Para [0167] “For example, data may be collected regarding the driver behavior resulting from monitoring and tracking the driver's habits. Data may be kept on the miles driven, the dates and times of vehicle operation, the total drive time, the start/end locations for trips and path taken, any rapid and extreme acceleration/cornering/braking, and air bag deployment. This data may be more useful in some contexts than others. For example, this data may be useful to car rental or insurance companies looking to monitor driving behavior”).
 Regarding claim 12
Claim 12 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3.
 Regarding claim 17
Claim 17 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3.

Regarding claim 5
Poornachandran in view of Jefferies teaches the method of claim 3. 
Poornachandran further teaches wherein the vehicle that is selected or recommended has the vehicle capability data… (para [0054] “Once the compatibility scores are calculated, the system may select a driver based upon the compatibility scores at operation 4050. In some examples, the driver selected may be the driver with the highest compatibility score. At operation 4060, the system may notify the driver and passenger users of the driver assignment…”) 
Jefferies further teaches that indicates the vehicle can achieve the acceleration pattern, the braking pattern, the distance to the neighboring vehicle, the vehicle speed on the curved section, or a combination thereof in the passenger profile with a minimum of excess vehicle capability among the plurality of vehicles. (Para [0167] “For example, data may be collected regarding the driver behavior resulting from monitoring and tracking the driver's habits. Data may be kept on the miles driven, the dates and times of vehicle operation, the total drive time, the start/end locations for trips and path taken, any rapid and extreme acceleration/cornering/braking, and air bag deployment. This data may be more useful in some contexts than others.”) 
Poornachandran and Jefferies are analogous art because they are both directed to ride sharing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have modified a method and system for enhancing ride sharing user experienced of Poornachandran to include passenger profile includes which include acceleration pattern and a braking pattern of Jefferies in order to provide useful context like driving behavior from past experienced as disclosed by Jefferies (Para [0167] “For example, data may be collected regarding the driver behavior resulting from monitoring and tracking the driver's habits. Data may be kept on the miles driven, the dates and times of vehicle operation, the total drive time, the start/end locations for trips and path taken, any rapid and extreme acceleration/cornering/braking, and air bag deployment. This data may be more useful in some contexts than others. For example, this data may be useful to car rental or insurance companies looking to monitor driving behavior”).
 Regarding claim 14
Claim 14 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5.

Regarding claim 6
Poornachandran in view of Jefferies teaches the method of claim 3. 
Poornachandran further teaches the method further comprising: selecting or recommending multiple vehicles from among the plurality of vehicles… (Examiner notes that each driver is associated with a vehicle since Poornachandran teaches ride sharing application see para [0081] “determining a set of drivers within a predetermined distance of the passenger; calculating a compatibility score measuring a compatibility of a respective driver of the set of drivers with the passenger based upon the context of the passenger and a context of the respective driver; selecting one of the set of drivers as an assigned driver based upon the compatibility score; and providing a respective Graphical User Interface (GUI) to the passenger and the assigned driver indicating a driver selection for the passenger.”)
Jefferies further teaches based on determining that a single vehicle from among the plurality of vehicles is not capable of achieving the acceleration pattern, 
the braking pattern, the distance to the neighboring vehicle, the vehicle speed on the curved section, or a combination thereof in the passenger profile. (Para [0167] “For example, data may be collected regarding the driver behavior resulting from monitoring and tracking the driver's habits. Data may be kept on the miles driven, the dates and times of vehicle operation, the total drive time, the start/end locations for trips and path taken, any rapid and extreme acceleration/cornering/braking, and air bag deployment. This data may be more useful in some contexts than others.”) 
Poornachandran and Jefferies are analogous art because they are both directed to ride sharing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have modified a method and system for enhancing ride sharing user experienced of Poornachandran to include passenger profile includes which include acceleration pattern and a braking pattern of Jefferies in order to provide useful context like driving behavior from past experienced as disclosed by Jefferies (Para [0167] “For example, data may be collected regarding the driver behavior resulting from monitoring and tracking the driver's habits. Data may be kept on the miles driven, the dates and times of vehicle operation, the total drive time, the start/end locations for trips and path taken, any rapid and extreme acceleration/cornering/braking, and air bag deployment. This data may be more useful in some contexts than others. For example, this data may be useful to car rental or insurance companies looking to monitor driving behavior”).
 Regarding claim 15
Claim 15 recites analogous limitations to claim 6 and therefore is rejected on the same ground as claim 6.

Regarding claim 7
Poornachandran in view of Jefferies teaches the method of claim 3. 
Poornachandran further teaches the method further comprising: deprioritizing at least one of… (Examiner notes that Poornachandran teaches prioritizing driver with the highest compatible score and the compatible scores see para [0019] “The recommendation module 1090 may utilize these scores to recommend an appropriate driver to a passenger who needs a ride. For example, the recommendation module 1090 may select the driver with the highest compatibility score.”) 
Jefferies further teaches the acceleration pattern, the braking pattern, the distance to the neighboring vehicle, the vehicle speed on the curved section, or a combination thereof for selecting or recommending the vehicle based on determining that no vehicle from among the plurality of vehicles is capable of achieving the acceleration pattern, the braking pattern, (Para [0167] “For example, data may be collected regarding the driver behavior resulting from monitoring and tracking the driver's habits. Data may be kept on the miles driven, the dates and times of vehicle operation, the total drive time, the start/end locations for trips and path taken, any rapid and extreme acceleration/cornering/braking, and air bag deployment. This data may be more useful in some contexts than others.”) the distance to the neighboring vehicle, the vehicle speed on the curved section, or a combination thereof in the passenger profile.  
Poornachandran and Jefferies are analogous art because they are both directed to ride sharing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have modified a method and system for enhancing ride sharing user experienced of Poornachandran to include passenger profile includes which include acceleration pattern and a braking pattern of Jefferies in order to provide useful context like driving behavior from past experienced as disclosed by Jefferies (Para [0167] “For example, data may be collected regarding the driver behavior resulting from monitoring and tracking the driver's habits. Data may be kept on the miles driven, the dates and times of vehicle operation, the total drive time, the start/end locations for trips and path taken, any rapid and extreme acceleration/cornering/braking, and air bag deployment. This data may be more useful in some contexts than others. For example, this data may be useful to car rental or insurance companies looking to monitor driving behavior”).
 Regarding claim 18
Claim 18 recites analogous limitations to claim 7 and therefore is rejected on the same ground as claim 7.

Claims 4, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (US 2018/0089605 A1) in view of Jefferies (US 2018/0091930 A1) and further in view of Scofield et al. (US 2017/0015318 A1).
Regarding claim 4
Poornachandran in view of Jefferies teaches the method of claim 3. 
Jefferies further teaches …the acceleration pattern, the braking pattern, the distance to a neighboring vehicle, the vehicle speed on the curved section, or a combination thereof to select or to recommend the vehicle. (Para [0167] “For example, data may be collected regarding the driver behavior resulting from monitoring and tracking the driver's habits. Data may be kept on the miles driven, the dates and times of vehicle operation, the total drive time, the start/end locations for trips and path taken, any rapid and extreme acceleration/cornering/braking, and air bag deployment. This data may be more useful in some contexts than others.”)  
Poornachandran in view of Jefferies does not teach wherein the vehicle capability data is compared against… or a combination thereof to select or to recommend the vehicle.
Scofield teaches wherein the vehicle capability data is compared against the acceleration pattern, the braking pattern, the distance to a neighboring vehicle, the vehicle speed on the curved section, or a combination thereof to select or to recommend the vehicle. (Para [0020] “These user driving behaviors may vary from direct user input to the driving features of the vehicle 108 (e.g., the user's maximum rates of acceleration and deceleration) to higher-level determinations (e.g., a comparison of the speed of the vehicle 108 with a posted speed limit).” Abstract “Presented herein are techniques for controlling vehicles according to the user driving behaviors of users. While a user operates a vehicle in a driving context, a device monitors various driving features (e.g., acceleration or braking) to determine various user driving behaviors.”)
Poornachandran, Jefferies and Scofield are analogous art because they are all directed to vehicle access. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have modified a method and system for enhancing ride sharing user experienced of Poornachandran in view of Jefferies to include a method and system where vehicle capability data is compared against the acceleration pattern or the braking pattern of Scofield in order to determine a qualify driver by comparing the driving behavior of the user rapid acceleration and deceleration as disclosed by Scofield (Para [0020] “These user driving behaviors may vary from direct user input to the driving features of the vehicle 108 (e.g., the user's maximum rates of acceleration and deceleration) to higher-level determinations (e.g., a comparison of the speed of the vehicle 108 with a posted speed limit).”).
 Regarding claim 13
Claim 13 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4.
Regarding claim 16
Claim 16 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126